The application for rehearing presents only two grounds for its insistence on error. One is that the court erroneously sustained the defendant's objection to a question (copied in the forty-fourth assignment) propounded to Mr. Long; whereas, the record, on which alone the review here can proceed, recites that the stated objection was overruled. This fact was noted in the original opinion. The other subject of complaint is the trial court's refusal of charge A, requested by plaintiff, appellant. Reconsideration of this request for instruction confirms the conclusion set down in the original opinion, treating assignment numbered 52. Furthermore, the court gave the plaintiff's charge marked "B," in which all that was sound in charge A found clear expression.
The application is denied.